Case 1:20-cv-22206-RNS Document 1 Entered on FLSD Docket 05/27/2020 Page 1 of 5



 096087-1
                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. ______________


 ROLANDO REYES,

              Plaintiff,

 vs.

 HOLIDAY CVS, L.L.C.,

         Defendant.
 ________________________/


                 DEFENDANT’S, HOLIDAY CVS, L.L.C., NOTICE OF REMOVAL

            Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Holiday CVS, L.L.C.

 (hereinafter, “CVS”), hereby removes the above-styled action from the Eleventh Judicial Circuit

 for Miami-Dade County, to the United District Court for the Southern District of Florida on the

 basis of diversity jurisdiction. In support of removal, the Defendant states as follows:

            1.      CVS is the sole Defendant in a civil action brought against it in the Eleventh

 Judicial Circuit for Miami-Dade County, Florida, styled Rolando Reyes vs. Holiday CVS, L.L.C.,

 Case No. 2020-006397-CA-01. A true and correct copy of all process and pleadings served upon

 CVS are attached hereto as Composite Exhibit “1” in compliance with 28 U.S.C. § 1447(b).

            2.      This action involves the Plaintiff’s alleged personal injuries sustained as a result

 of an alleged incident at the CVS store located at 650 NW 27th Avenue in Miami, Florida 33125

 on May 3, 2018. See generally Plaintiff’s Complaint, attached hereto as part of Composite Ex.1.

            3.      On or about April 28, 2020, the Plaintiff served Holiday CVS, L.L.C. See

 Affidavit of Service of Process, dated April 28, 2020, attached hereto as part of Composite Ex. 1.
Case 1:20-cv-22206-RNS Document 1 Entered on FLSD Docket 05/27/2020 Page 2 of 5



                                                                    CASE NO. _______________

        4.      Defendant, CVS, filed this Notice of Removal within thirty (30) days after being

 served with Plaintiff’s Complaint on April 28, 2020. Accordingly, this Notice of Removal is

 timely filed. See 28 U.S.C. § 1446(b). No further state court proceedings in this litigation have

 taken place as of the date of this Notice of Removal.

        5.      The amount in controversy in this case exceeds $750,000.00. Although the

 Complaint sets forth the minimal jurisdictional allegations necessary to invoke the jurisdiction of

 the state circuit court, the Plaintiff issued a presuit demand for $750,000.00 in damages, which

 demonstrates that the amount in controversy exceeds the amount necessary to invoke the

 jurisdiction of the District Court. See Plaintiff’s Demand Letter, dated January 8, 2019, attached

 hereto as Exhibit “2”. Therefore, Defendant has met its burden in establishing the amount in

 controversy requirement. See Archer v. Kelly, 271 F. Supp. 2d 1320, 1322 (N.D. Okla. 2003)

 (holding the plaintiff's demand letter alleging damages of $1,325,000 was sufficient to establish

 that plaintiff's claim exceeded amount in controversy requirement necessary to exercise diversity

 jurisdiction); Molina v. Wal-Mart Stores Tx., 535 F. Supp. 2d 805, 806 (W.D. Tex. 2008)

 (holding customer's pre-suit demand letter alleging damages of $100,000, was sufficient to

 establish an amount in controversy exceeding $75,000); see also Scott v. Home Depot U.S.A.,

 Inc., No. 11-62426-CIV, 2012 WL 86986, *2 (Fla. S.D. Jan. 11, 2012) (stating “a defendant may

 introduce its own affidavits, declarations or other documentation” to meet its burden to show that

 the amount in controversy exceeds $75,000).

        6.      The Plaintiff, Rolando Reyes, is a resident of the state of Florida. See Redacted

 Medical Record of Plaintiff, attached hereto as Exhibit “3”. Consequently, the Plaintiff is




                                                -2-
Case 1:20-cv-22206-RNS Document 1 Entered on FLSD Docket 05/27/2020 Page 3 of 5



                                                                    CASE NO. _______________

 presumed to be a citizen of the State of Florida. See Jones v. Law Firm of Hill & Ponton, 141 F.

 Supp. 2d 1349, 1355 (M.D. Fla. 2001).

        7.      Further, Defendant, Holiday CVS, L.L.C., is a single member LLC, its sole

 managing member being CVS Pharmacy, Inc., which is a corporation incorporated under the

 laws of the State of Rhode Island with its principal place of business in Woonsocket, Rhode

 Island. See Fla. Division of Corporations 2020 Annual Report, attached hereto as Exhibit “4”.

 Therefore, Defendant, Holiday CVS, LLC, is a citizen of the state of Rhode Island. See Flintlock

 Const. Servs., LLC v. Well-Come Holdings, LLC, 710 F. 3d 1221, 1224 (11th Cir. 2013) (“For

 the purpose of determining diversity jurisdiction, ‘a limited liability company is a citizen of any

 state of which a member of the company is a citizen.’” (quoting Rolling Greens MHP, L.P. v.

 Comcast SCH Holdings, L.L.C., 374 F. 3d 1020, 1022 (11th Cir. 2004)); Advanced Construction

 and Renovation, Inc. v. Mt. Hawley Ins. Co., 2018 WL 797073 at *2 (S.D. Fla. Feb. 9, 2018)

 (“For purposes of diversity jurisdiction, a corporation shall be deemed to be a citizen of every

 state by which it has been incorporated and of the state where it has its principal place of

 business.”). Accordingly, this Court has diversity jurisdiction pursuant to 28 U.S.C. § 1332

 because the amount in controversy exceeds $75,000.00, exclusive of interests and costs and the

 action is between the Plaintiff, who is a citizen of Florida, and Defendant, who is a citizen of

 Rhode Island. Removal to this Court is therefore proper pursuant to 28 U.S.C. § 1441 given this

 Court's diversity jurisdiction. See 28 U.S.C. §§ 1332, 1441(a).

        8.      Pursuant to the procedural requirements for removal set forth in 28 U.S.C. §

 1446(d), CVS will file a Notice of Filing Notice of Removal with the Clerk of Court for the

 Eleventh Judicial Circuit, in and for Miami-Dade, Florida and will provide written notice of this




                                                -3-
Case 1:20-cv-22206-RNS Document 1 Entered on FLSD Docket 05/27/2020 Page 4 of 5



                                                                   CASE NO. _______________

 Notice of Removal to all parties via e-service. A copy of the Notice of Filing is attached hereto

 as Exhibit “5”.


 Dated: 5/27/2020


                                   Respectfully submitted,


                                   _/s/ Jacob J. Liro_______________
                                   Jacob J. Liro, Esquire (32720)
                                   JLiro@wickersmith.com
                                   WICKER SMITH O’HARA
                                     McCOY & FORD, P.A.
                                   2800 Ponce de Leon Boulevard
                                   Suite 800
                                   Coral Gables, FL 33134
                                   Telephone:      (305) 448-3939
                                   Facsimile:      (305) 441-1745
                                   Attorneys for Holiday CVS, LLC


                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was filed with the
 Clerk of Court using the CM/ECF system on May 27, 2020, and the foregoing document is being
 served this day on all counsel or parties of record on the Service List below, either via
 transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized
 manner for those counsel or parties who are not authorized to receive Notices of Electronic
 Filing.




                                           _/s/ Jacob J. Liro_______________
                                           Jacob J. Liro, Esquire




                                               -4-
Case 1:20-cv-22206-RNS Document 1 Entered on FLSD Docket 05/27/2020 Page 5 of 5



                                                     CASE NO. _______________


                                 SERVICE LIST



 Paul M. Adams, Esquire
 Schwed Adams & McGinley, P.A.
 7111 Fairway Drive, Suite 105
 Palm Beach Gardens, FL 33418
 Telephone:   (561) 694-6079
 Facsimile:   (561) 694-6089
 eservice@schwedlawfirm.com




                                     -5-
